Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 1 of 16 PageID #: 180



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


CELLULAR COMMUNICATIONS              §
EQUIPMENT LLC,                       §     Case No. 2:20-cv-00078-JRG
                                     §
Plaintiff,                           §
                                     §
v.                                   §
                                     §
HMD GLOBAL OY​,                      §
                                     §
Defendant.                           §


               REPLY IN SUPPORT OF MOTION TO DISMISS FOR
             INSUFFICIENT PROCESS, INSUFFICIENT SERVICE OF
              PROCESS, AND LACK OF PERSONAL JURISDICTION
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 2 of 16 PageID #: 181



                                                    TABLE OF CONTENTS

                                                                                                                                       Pages

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I.         CCE’s Summons Was Neither Issued by the Court Nor Signed by the Clerk. . . . . . . . . .1

II.        HMD America Is Neither an Alter Ego Nor a Managing Agent of HMD Global. . . . . . . 3

           A.         Under This Court’s Recent Ruling in ​Fellowship Filtering Technologies​,
                      HMD America Cannot Be an Alter Ego of HMD Global Even if Every
                      Allegation in CCE’s Opposition Is Correct. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

           B.         CCE’s “Managing Agent” Theory Would Undermine the Corporate Form
                      and, Not Surprisingly, Finds No Support in the Law. . . . . . . . . . . . . . . . . . . . . . .7

III.       The Court Should Not Allow CCE to Evade the Rules By “Alternative Service”. . . . . . 8

           A.         Service in Finland Through the Hague Convention Is Not Burdensome. . . . . . . .8

           B.         CCE Cannot Bootstrap Its Way to Alternative Service. . . . . . . . . . . . . . . . . . . . . 9

IV.        The Court Should Not Order Jurisdictional Discovery. . . . . . . . . . . . . . . . . . . . . . . . . . 10

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                                     –i–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 3 of 16 PageID #: 182



                                              TABLE OF AUTHORITIES

                                                               Cases                                                         Pages

Alpine View Co. v. Atlas Copco AB​,
       205 F.3d 208 (5th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

AT&T Co. v. Compagnie Bruxelles Lambert​,
     94 F.3d 586 (9th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Blue Spike, LLC v. ASUS Comput. Int’l, Inc.​,
       No. 16-1384, 2018 WL 3301705 (E.D. Tex. Feb. 20, 2018). . . . . . . . . . . . . . . . . . . . . . . 7

Blue Spike, LLC v. ASUS Comput. Int’l, Inc.​,
       No. 16-1384, 2018 WL 1443783 (E.D. Tex. Mar. 23, 2018). . . . . . . . . . . . . . . . . . . . . . .7

Panda Brandywine Corp. v. Potomac Elec. Power Co.​,
      253 F.3d 865 (5th Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Chandler v. Whiting Oil and Gas Corp.​,
      No. 17-118, 2018 WL 3062268 (D. Mont. Jun. 20, 2018). . . . . . . . . . . . . . . . . . . . . . . . 2

City of Monroe Emps. Ret. Sys. v. Bridgestone Corp.​,
        399 F.3d 651 (6th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Daimler AG v. Bauman​,
      571 U.S. 117 (2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Driving Force Techs., Inc. v. Panda Distrib., Inc.​,
       No. 10-24, 2012 WL 1645634 (E.D. Tex. May 10, 2012). . . . . . . . . . . . . . . . . . . . . . . 4, 5

Driving Force Techs., Inc. v. Panda Distrib., Inc.​,
       No. 10-24, 2012 WL 13006169 (E.D. Tex. July 17, 2012). . . . . . . . . . . . . . . . . . . . . . . . 4

Fellowship Filtering Techs., LLC v. Alibaba.com, Inc.​,
       No. 15-2049, 2016 WL 6917272 (E.D. Tex. Sep. 1, 2016). . . . . . . . . . . . . . . . . . . . 4, 5, 6

Ganpat v. E. Pac. Shipping, Pte. Ltd.​,
      434 F. Supp. 3d 441 (E.D. La. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Ganpat v. E. Pac. Shipping, Pte. Ltd.​,
      No. 18-13556, 2020 WL 1046336 (E.D. La. Mar. 4, 2020). . . . . . . . . . . . . . . . . . . . . . . .7

Implicit, LLC v. NetScout Sys., Inc.​,
        No. 18-53, 2019 WL 127115 (E.D. Tex. Jan. 8, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                – ii –
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 4 of 16 PageID #: 183



                                            TABLE OF AUTHORITIES

                                                             Cases                                                       Pages

In re Chinese-Manufactured Drywall Prods. Liab. Litig.​,
       No. 09-2047, 2015 Wl 13387769 (E.D. La. Nov. 9, 2015). . . . . . . . . . . . . . . . . . . . . . . . 9

Jim Fox Enters., Inc. v. Air France​,
      664 F.2d 63 (5th Cir. 1981). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

LBS Innovations, LLC v. Nokia USA Inc.​,
       No. 15-1972, 2016 WL 3407611 (E.D. Tex. Jun. 21, 2016). . . . . . . . . . . . . . . . . . . . . . . 7

QR Spex, Inc. v. Motorola, Inc.​,
      507 F. Supp. 2d 650 (E.D. Tex. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Taishan Gypsum Co. v. Gross (In re Chinese-Manufactured Drywall Prods. Liab. Litig.)​,
       753 F.3d 521 (5th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

United States v. Nat’l Muffler Mfg., Inc.​,
       125 F.R.D. 453 (N.D. Ohio 1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Whidbee v. Pierce Cty.​,
      857 F.3d 1019, 1023 (9th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

WorldVentures Holdings, LLC v. Mavie​,
      No. 18-393, 2018 Wl 6523306 (E.D. Tex. Dec. 12, 2018). . . . . . . . . . . . . . . . . . . . . . . . 9




                                                             – iii –
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 5 of 16 PageID #: 184



                                                 TABLE OF AUTHORITIES

                                                          Statutes and Rules                                                           Pages

Fed. R. Civ. P. 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 9

Fed. R. Civ. P. 4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 9

L.R. CV-7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                                                           Other Authorities

Hague Convention on Service Abroad of Judicial and Extrajudicial Documents,
      Nov. 15, 1965, 20 U.S.T. 361, T.I.A.S. No. 6638. . . . . . . . . . . . . . . . . . . . . . . . . . .passim




                                                                    – iv –
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 6 of 16 PageID #: 185



                                       INTRODUCTION

       CCE would like to eat its cake and have it too. CCE chose to sue HMD Global, a Finnish

company, rather than HMD America in Florida. That choice has consequences: CCE must serve

HMD Global through the Hague Convention. Those consequences are not particularly severe,

because the Finnish central authority is quite efficient and often completes Hague Convention

service in a matter of weeks. But CCE sought to avoid even these consequences of its choice by

purporting to serve a self-help summons on HMD America, a company it strategically excluded

from this lawsuit, and claiming that summons effected service on HMD Global.

       Once challenged by HMD Global’s motion to dismiss, CCE now admits that it served

only HMD America, but claims it still reached HMD Global under two theories that directly

conflict with each other—first, that HMD America and HMD Global “are essentially one” entity

and HMD Global controls everything about HMD America; and, second, that HMD America is

entirely independent “rather than being under direct superior control.” These contradictory

arguments have only one thing in common: CCE’s desire to avoid the consequences of its

choices. But the law does not allow this escape, and this Court should not either.

                                          ARGUMENT

I.     CCE’s Summons Was Neither Issued by the Court Nor Signed by the Clerk

       CCE purported to serve a summons that was neither issued by the Court nor signed by

the clerk, and was thus invalid under Fed. R. Civ. P. 12(b)(4). See Mot. § C, II. In response,

CCE argues that its self-help alteration was a mere “notation,” and that such “notations” are

routine. E.g., Opp. at 4. Neither of CCE’s assertions is correct, and its arguments thus fail.

       CCE tries to cast its preparation of a new summons as a mere “notation.” E.g., id. But

CCE changed not only the document it filed with the Court, but also the copy it purported to



                                               –1–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 7 of 16 PageID #: 186



serve. Compare Docket No. 4 with Docket No. 8-2. If CCE wanted (as it now claims) only to

“ensure the process server goes to the correct location when effectuating service,” Opp. at 3, it

could have written the address on a sticky note, or a separate piece of paper, or anywhere other

than the summons issued by the Court. CCE chose instead to add a self-help address, and to

‘serve’ a ‘summons’ bearing it. See Mot. § C. It cannot evade the consequences of that choice.

        CCE next argues that its self-help modification does not render the summons invalid

because it is common practice. See Opp. at 4. This argument fails on the law and the facts. On

the law, CCE cites United States v. National Muffler Manufacturing, Inc., 125 F.R.D. 453, 455

(N.D. Ohio 1989), see Opp. at 5, but that case compels dismissal here.1 As National Muffler

explained, although “plaintiffs should not be denied their day in court because of a technical

oversight, . . . . [d]efects, however, that result in prejudice to defendant or reflect a party’s

disregard for the requirements of the federal rules are generally not considered curable by

amendment.” 125 F.R.D. at 455. On the facts, CCE’s argument that it did not disregard the rules

depends on a declaration stating that “not[ing] the location of service on the summons” is a

“common practice.” Docket No. 15-2 ¶ 3. But this declaration comes not from the process

server in Florida who purported to serve the summons, but from an employee of a company in

Texas which merely passed the papers along. See id.; Docket No. 7. The declarant has no

firsthand knowledge of what happened and perhaps no knowledge at all: he can state only that

“[i]t is my understanding that the process server noted the location of service on the summons.”

Id. (emphasis added). The declarant then opines without explanation that “[t]his is a common

        1
          CCE also cites Chandler v. Whiting Oil and Gas Corp., No. 17-118, 2018 WL 3062268 (D.
Mont. June 20, 2018), see Opp. at 4, but that action was removed from Montana state court and, as
Chandler itself noted, “[w]hen a case is removed from state court to federal court, the question whether
service of process was sufficient prior to removal is governed by state law.” 2018 WL 3062268, at *1
(quoting Whidbee v. Pierce Cty., 857 F.3d 1019, 1023 (9th Cir. 2017)). The Chandler Court’s discussion
of Montana state law has no bearing on this Federal question action.


                                                  –2–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 8 of 16 PageID #: 187



practice,” id., but it is not. HMD Global reviewed the docket for every case filed in this

Courthouse from January 1 through March 17, 2020, the date of filing of this case. Of those 76

dockets—the first 78 cases of this year, minus the CCE and Tactus complaints against HMD

Global—29 included one or more returns of service, with a total of 56 summonses returned to

the Court.2 Of those 56 summonses, none included self-help addresses of the kind CCE and its

declarant claim is a “common practice,” which it evidently is not. Id. The factual underpinnings

of CCE’s argument thus collapse, and its argument with them.

II.     HMD America Is Neither an Alter Ego Nor a Managing Agent of HMD Global

        Even if CCE’s summons were properly issued by the Court and signed by the clerk, this

action still could not proceed because CCE failed to serve HMD Global at all. Throughout its

brief, CCE does not claim it served HMD Global directly, nor could it. Instead, CCE asserts that

it served HMD America, Inc., a subsidiary of HMD Global, and argues that this service was


        2
           Tackett v. Joiner, Case No. 20-2, Docket Nos. 4, 5; Salazar v. AT&T Mobility LLC, Case No.
20-4, Docket Nos. 7, 8, 9, 10; Tigert v. Rogers, Case No. 20-5, Docket Nos. 3, 4, 5; Team Worldwide
Corp. v. Sears, Roebuck and Co., Case No. 20-6, Docket Nos. 9, 10, 11; Lee Transervices, Inc. v. Cent.
Mut. Ins. Co., Case No. 20-8, Docket No. 7; Earl v. Generac Power Sys., Inc., Case No. 20-10, Docket
No. 4; Traxxas, L.P. v. eGrandbuy, Inc., Case No. 20-12, Docket No. 10; Whirlpool Props., Inc. v. Patriot
Supply, Inc., Case No. 20-14, Docket No. 8; Monarch Networking Sols. LLC v. Cisco Sys., Inc., Case No.
20-15, Docket Nos. 12, 13; S3G Tech. LLC v. Whataburger Rests. LLC, Case No. 20-16, Docket No. 5;
VARTA Microbattery GmbH v. Samsung Elecs. Am., Inc., No. 20-29, Docket No. 6; Huawei Techs. Co.
Ltd. v. Verizon Commc’ns, Inc., Case No. 20-30, Docket Nos. 10, 11, 12, 13, 14, 15, 16; Tactus Techs.,
LLC v. Samsung Elecs. Co., Ltd., Case No. 20-35, Docket No. 5; Pulkrabek v. Toyota Motor Sales, USA,
Inc., Case No. 20-36, Docket No. 3; Nanoco Techs. Ltd. v. Samsung Elecs. Co., Ltd., Case No. 20-38,
Docket Nos. 7, 8, 9, 10, 11; Radney v. Holmes Co. of Jackson, Case No. 20-39, Docket No. 3; Hayes v.
Richardson Enters., Inc., Case No. 20-41, Docket Nos. 3, 5; Rodriguez v. Hoggard, Case No. 20-47,
Docket Nos. 9, 10; Bell Semiconductor, LLC v. Tex. Instruments Inc., Case No. 20-48, Docket No. 10;
VARTA Microbattery GmbH v. Costco Wholesale Corp., Case No. 20-51, Docket No. 8; VARTA
Microbattery GmbH v. Amazon.com, Inc., Case No. 20-52, Docket No. 8; VARTA Microbattery GmbH v.
Best Buy Co., Inc., Case No. 20-54, Docket No. 8; Timmons v. Concord Healthcare, LLC., Case No.
20-56, Docket No. 9; Vista Peak Ventures, LLC v. Fujifilm Holdings Corp., Case No. 20-64, Docket Nos.
6, 7; id., Case No. 20-65, Docket Nos. 6, 7; id., Case No. 20-66, Docket Nos. 6, 7; The Hillman Grp., Inc.
v. KeyMe, LLC, Case No. 20-70, Docket No. 10; Capella Photonics, Inc. v. Fujitsu Network Commc’ns,
Inc., Case No. 20-76, Docket No. 11; Capella Photonics, Inc. v. Infinera Corp., Case No. 20-77, Docket
Nos. 12, 13, 14, 15.


                                                  –3–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 9 of 16 PageID #: 188



effective against HMD Global under two conflicting legal theories: first, that the relationship

between HMD Global and HMD America is so close that “the two entities are essentially one”

and thus “HMD America is an alter ego” of HMD Global (Opp. at 9-10), and, second, that the

relationship between HMD Global and HMD America is so distant that the latter is “vested with

powers of discretion rather than being under direct superior control” and thus HMD America is

HMD Global’s “managing agent.” Id. at 13. The law allows neither argument.

        A.      Under This Court’s Recent Ruling in Fellowship Filtering
                Technologies, HMD America Cannot Be an Alter Ego of HMD
                Global Even if Every Allegation in CCE’s Opposition Is Correct

        CCE tries to gin up a factual dispute over whether HMD America can be an alter ego of

HMD Global. See Opp. at 7-12. But even if every allegation in CCE’s Opposition is entirely

correct, under this Court’s ruling in Fellowship Filtering Technologies, LLC v. Alibaba.com, Inc.,

No. 15-2049, 2016 WL 6917272 (E.D. Tex. Sept. 1, 2016), HMD America still cannot be an alter

ego of HMD Global and thus CCE still cannot serve HMD Global through HMD America.3


        3
           In an attempt to argue that the jurisdictional standard for alter ego is lower than other types of
alter ego cases, CCE directly misstates a prior holding of this Court. CCE argues that “it is important to
note that ‘jurisdictional veil-piercing and substantive veil piercing have different elements of proof.’”
Opp. at 10 (citing Driving Force Techs., Inc. v. Panda Distrib., Inc., Case No. 10-24, 2012 WL 1645634,
at *4 (E.D. Tex. May 10, 2012), report and recommendation adopted, 2012 WL 13006169 (E.D. Tex.
July 17, 2012). CCE then cites Driving Force as holding that the jurisdictional standard is lower than the
standard in other areas: “while substantive veil piercing, involves due process considerations that may
not be overridden by statutes or the common law, jurisdictional veil piercing—as relevant here—invokes
a less stringent standard.” Opp. at 10 (citing Driving Force, 2012 WL 1645634, at *4). CCE’s claim that
“jurisdictional veil piercing . . . invokes a less stringent standard” does not quote from Driving Force or
any other case, and for good reason: it is flatly incorrect. Driving Force and the cases it collects do
mention due process, and do require a higher standard, but do so in jurisdictional cases involving alter
ego and not other cases. See Driving Force, 2012 WL 1645634, at *4 (“Personal jurisdiction has
constitutional dimensions, and regardless of policy goals, Congress cannot override the due process
clause, the source of protection for non-resident defendants.”) (quoting AT&T Co. v. Compagnie Bruxelles
Lambert, 94 F.3d 586, 591 (9th Cir. 1996)); Driving Force, 2012 WL 1645634, at *4 (“This makes sense
in light of the fact that personal jurisdiction involves due process considerations that may not be
overridden by statutes or the common law.”) (citing City of Monroe Emps. Ret. Sys. v. Bridgestone Corp.,
399 F.3d 651, 667-68 (6th Cir. 2005)). Indeed, Driving Force granted a motion to dismiss against
allegations of alter ego, reminding the plaintiff that “the degree of control the parent exercises must be


                                                   –4–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 10 of 16 PageID #: 189



        In Fellowship Filtering, defendant Alibaba.com, Inc. moved to dismiss for lack of

personal jurisdiction. 2016 WL 6917272, at *1. Plaintiff sought “to impute the contacts of the

‘Alibaba Group’ to Alibaba.com, Inc. under theories of agency and alter ego,” and thus sought to

show that Alibaba.com, Inc. was an alter ego of the “Alibaba Group.” Id.; see id. at *4-*5. This

Court found no alter ago and granted the motion to dismiss, despite plaintiff’s assertions that:

        (1) assets were transferred between Alibaba.com, Inc. and the “Alibaba Group” for no
        agreed-to consideration; (2) Alibaba.com, Inc. and the “Alibaba Group” shared the same
        controlling member; (3) the “Alibaba Group” maintained approval authority over any
        business partnership of Alibaba.com, Inc.; (4) the “Alibaba Group” approved budget
        requests made by Alibaba.com, Inc.; (5) the “Alibaba Group” holds out Alibaba.com,
        Inc. as being part of a tightly integrated “Alibaba Group”; (6) Alibaba.com, Inc.
        employees gave presentations in which they identified themselves as being part of the
        “Alibaba Group”; (7) the Alibaba entities operate as a single unit and each of the Alibaba
        entities act as an agent of the other Alibaba entities; and (8) the “Alibaba Group”
        exercises control over Alibaba.com, Inc.

Id. at *4. The Court found that plaintiff showed “nothing more than a typical parent-subsidiary

corporate relationship,” and specifically noted that “identity of officers and directors, even

coupled with other indicia of alter ego status, is not a sufficient basis to impute contacts of a third

party to the defendant.” Id. The Court also found that “the fact that a parent company may

exercise some degree of control over its subsidiaries does not demonstrate that the corporate

form should be disregarded for purposes of personal jurisdiction,” and that “review of certain

budget requests or potential business partnerships pursuant to a contractual agreement does not

demonstrate ‘parental control’ that ‘pervades’ the agent’s dealings with Texas.” Id. (citing

Taishan Gypsum Co. v. Gross (In re Chinese-Manufactured Drywall Prods. Liab. Litig.), 753

F.3d 521, 532 (5th Cir. 2014)). Finally, the Court noted that “even one hundred percent




greater than that normally associated with common ownership and directorship; the evidence must show
that the two entities cease to be separate so that the corporate fiction should be disregarded to prevent
fraud or injustice.” Id. at *5. CCE’s explication of Driving Force is exactly backwards.


                                                  –5–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 11 of 16 PageID #: 190



ownership of a subsidiary is not a sufficient basis to disregard the corporate form,” 2016 WL

6917272, at *5 (citing QR Spex, Inc. v. Motorola, Inc., 507 F. Supp. 2d 650, 663 (E.D. Tex.

2007)), and that “broad, sweeping statements” in public forums “indicating that the Alibaba

entities are ‘closely integrated’” were mere “conclusory statements” that, “without more, do not

counsel in favor of disregarding the corporate form.” 2016 WL 6917272, at *5 (citing Panda

Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir. 2001)).

       CCE attempts to show an alter ego relationship between HMD Global and HMD

America, but it succeeds only in showing that it has no hope of prevailing under Fellowship

Filtering and this Court’s other cases. With great fanfare, CCE presents “broad, sweeping

statements” in public forums “indicating that the [HMD] entities are ‘closely integrated’”

(Fellowship Filtering, 2016 WL 6917272, at *4; see Opp. at 8, 10-12); indications that “[HMD

America] employees gave presentations in which they identified themselves as being part of the

“[HMD Global] Group” (2016 WL 6917272, at *4; see Opp. at 8-9, 11-12); some evidence of

“identity of officers and directors” (2016 WL 6917272, at *4; see Opp. at 9, 12); and finally

some evidence that HMD Global exercises “some degree of control over its subsidiaries.” 2016

WL 6917272, at *4; see Opp. at 9, 12).4 None of this is remarkable; all of it is routine in modern

multinational companies—and, most importantly, this Court has repeatedly ruled that all of it,

even taken together, is insufficient to show an alter ego relationship.5


       4
           CCE does not contest, or even suggest any reason why it might be able to contest, any of HMD
Global’s evidence, including that “HMD Global does not control HMD America’s daily operations or
policies, and HMD America employs its own leadership team,” Docket No. 8-3 ¶ 5; “[t]he companies
hold separate board meetings, do not share management, and employ different people,” id.; “HMD Global
and HMD America operate in separate countries, under separate bylaws, keep separate financial
statements and separate books and records, and file separate tax returns,” id. ¶ 6; and “HMD America
does not accept service of process for HMD Global, and is not authorized to do so.” Id. ¶ 7.
         5
           See Fellowship Filtering, 2016 WL 6917272, at *4-*5 (“The evidence [plaintiff] relies on to
support these allegations demonstrates nothing more than a typical parent-subsidiary corporate
relationship.”); see also, e.g., Implicit, LLC v. NetScout Sys., Inc., No. 18-53, 2019 WL 127115, at *2


                                                –6–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 12 of 16 PageID #: 191



       B.      CCE’s “Managing Agent” Theory Would Undermine the Corporate
               Form and, Not Surprisingly, Finds No Support in the Law

       After claiming that HMD America and HMD Global are “essentially one,” see supra

§ II.A, CCE abruptly reverses course to argue that HMD America has so much freedom that it

qualifies as a “managing agent” under Rule 4(h)(1)(B). CCE relies on an aged Fifth Circuit case,

Jim Fox Enterprises, Inc. v. Air France, 664 F.2d 63, 64 (5th Cir. 1981). “Following Jim Fox,

few courts in this circuit have applied the definition of a ‘managing agent’ in the context of Rule

4(h)(1)(B).” Ganpat v. E. Pac. Shipping, Pte. Ltd., 434 F. Supp. 3d 441, 459 (E.D. La. 2020),

reconsideration denied, No. 18-13556, 2020 WL 1046336 (E.D. La. Mar. 4, 2020). HMD

Global has found no cases—and CCE has submitted none—that use the “managing or general

agent” provision in Rule 4(h)(1)(B) to allow service through a subsidiary, and for good reason:

CCE’s novel understanding of Rule 4(h)(1)(B) would undermine the corporate form by

punishing independence, since a subsidiary with more independence would be more vulnerable

to service as a “managing agent.” Recognizing this danger, the Supreme Court recently rejected

a similar argument, reversing the Ninth Circuit’s ruling that a subsidiary was the agent of its

parent, thus allowing personal jurisdiction over both entities. See Daimler AG v. Bauman, 571

U.S. 117, 135-36 (2014) (“The Ninth Circuit’s agency theory thus appears to subject foreign

corporations to general jurisdiction whenever they have an in-state subsidiary or affiliate, an

outcome that would sweep beyond even the ‘sprawling view of general jurisdiction’ we rejected

in Goodyear.”). CCE has provided no law to support its request for an open season on

subsidiary corporations, and this Court should not declare one.



(E.D. Tex. Jan. 8, 2019); Blue Spike, LLC v. ASUS Comput. Int’l, Inc., No. 16-1384, 2018 WL 3301705,
at *7-*8 (E.D. Tex. Feb. 20, 2018), report and recommendation adopted, 2018 WL 1443783 (E.D. Tex.
Mar. 23, 2018); LBS Innovations, LLC v. Nokia USA Inc., No. 15-1972, 2016 WL 3407611, at *4 (E.D.
Tex. June 21, 2016).


                                                –7–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 13 of 16 PageID #: 192



III.    The Court Should Not Allow CCE to Evade the Rules By “Alternative Service”

        Having failed to serve HMD Global, CCE asks the Court for a ‘get out of jail free’ card:

an order allowing service on HMD Global’s counsel, once again freeing CCE from the

consequences of its own strategic choices. The Court should, again, decline this invitation.

        A.      Service in Finland Through the Hague Convention Is Not Burdensome

        There are many foreign countries in which service through the Hague Convention is slow

and difficult. Finland is not one of them. To the contrary, service in Finland through the Hague

Convention generally takes 15-40 days from the filing of a request for service.6 This brief time

poses no burden or even delay, as CCE has already admitted by giving defendants in other

matters much longer extensions, not to mention offering HMD Global itself an extension until

September.7 CCE claims that “the timeline for such service is unpredictable due to the

COVID-19 pandemic,” Opp. at 15, but supports this assertion only with a hearsay email from its

own subcontractor, which makes vague claims about the pandemic slowing service, and does not

address or even mention Finland. See Docket No. 15-5. Without evidence of a slowdown in

Finland—or evidence of anything at all, given its reliance on hearsay—CCE cannot credibly

claim that service through the Hague Convention poses a burden.



        6
          There is no central list of cases against Finnish companies but, by looking at its own cases and
searching PACER dockets, HMD Global found a good sample. Service under the Hague Convention took
41 days from the filing of the request in Monument Peak Ventures, LLC v. HMD Global Oy, Case No.
18-521, Docket No. 8 (E.D. Tex. Jan. 15, 2019); 28 days from the filing of the request in Elardi v. I.S.
Makinen Oy, Case No. 19-22229, Docket No. 9 (S.D. Fla. Aug. 21, 2019); 14 days from the filing of the
request in Pravettone v. Cargotec Oyj, Case No. 13-11716, Docket No. 11 (E.D. Mich. May 17, 2013); 14
days from the filing of the request in Brightstar Corp. v. Geosentric Oyj, Case No. 08-20447, Docket No.
36 (S.D. Fla. Nov. 24, 2008); and 28 days from the filing of the complaint in Innovative Piledriving
Prods. LLC v. Unisto Oy, Case No. 04-453, Docket No. 11 (N.D. Ind. Jan. 24, 2005).
        7
          See Docket No. 15-8; Cellular Commc’ns Equip. LLC v. One Plus Tech. Co. Ltd, Case No.
20-79, Docket Nos. 15, 16, 17, 21 (E.D. Tex.) (extending Rule 12 deadline by a total of 117 days, from
June 5 to September 30); Cellular Commc’ns Equip. LLC v. TCL Corp., Case No. 20-80, Docket Nos. 7,
8, 18 (E.D. Tex.) (extending Rule 12 deadline by a total of 151 days, from April 9 to September 7).


                                                  –8–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 14 of 16 PageID #: 193



       B.      CCE Cannot Bootstrap Its Way to Alternative Service

       Showing chutzpah if nothing else, CCE argues that alternative service “comports with

due process because HMD has actual notice of, and is actively participating in, this action.”

Opp. at 14. But HMD Global is “participating” in this action only because CCE filed an

improper return of service, thus triggering HMD Global’s time to respond. See Mot. at 1; Docket

No. 7. Under CCE’s logic, once the plaintiff filed a return of service, no matter how spurious,

the defendant would face an impossible choice: either challenge the return of service under Rule

12 (thus “participating” in the action and subjecting itself to “alternative service”) or do nothing

(thus subjecting itself to default). By deeming a challenge to improper service as sufficient to

justify alternative service, CCE would have the exception swallow the rule.

       No law supports this attempt to upset the careful balance of Rule 4, as CCE’s own cases

show. CCE cites WorldVentures Holdings, LLC v. Mavie, No. 18-393, 2018 WL 6523306 (E.D.

Tex. Dec. 12, 2018), which cites In re Chinese-Manufactured Drywall Products Liability

Litigation, No. 09-2047, 2015 WL 13387769 (E.D. La. Nov. 9, 2015), but neither case helps

CCE here. In WorldVentures Holdings, the plaintiff properly served some of the defendants, see

id. at *13, and the other defendants had, by the time of the Court’s decision, filed at least three

emergency motions seeking relief from the same Court, thus “actively participating in this

action” far beyond any requirement. See id., Case No. 18-393, Docket Nos. 24, 27, 33 (E.D.

Tex.). Chinese-Manufactured Drywall Products turned on the Court’s findings that the “action

has already been underway for more than six years,” and that “it may take several years to

successfully serve the” defendants under the Hague Convention, given delays to that process in

China. 2015 WL 13387769, at *5. CCE cannot show remotely similar circumstances here,




                                                –9–
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 15 of 16 PageID #: 194



where the Finnish central authority responsible for serving HMD Global operates with

commendable dispatch. See supra § III.A.

IV.     The Court Should Not Order Jurisdictional Discovery

        CCE briefly and without citation requests jurisdictional discovery, see Opp. at 1, 12, 15;

the Court should deny this cursory request. Courts have not allowed such discovery “where

discovery sought could not have added any significant facts,” Alpine View Co. v. Atlas Copco

AB, 205 F.3d 208, 221 (5th Cir. 2000), and this is just such a case. Even if all of CCE’s factual

assertions are entirely correct, the law does not allow it to serve HMD Global through HMD

America, see supra § II, and thus discovery would serve no purpose except delay.8

                                            CONCLUSION

        For the foregoing reasons and those in its opening brief, HMD Global respectfully

requests that the Court dismiss CCE’s complaint or, in the alternative, quash CCE’s purported

service of the complaint.9

Dated: July 2, 2020                                  Respectfully submitted,

                                                     /s/ Deron R. Dacus
                                                     Deron R. Dacus
                                                     State Bar No. 00790553
                                                     The Dacus Firm, P.C.
                                                     821 ESE Loop 323, Suite 430
        8
           CCE purports to make a “request” for jurisdictional discovery and submits a certificate of
conference. Opp. at 16. This is improper for several reasons. First, to the extent CCE seeks to require
specific discovery, it must file a motion to compel. Should CCE argue that its opposition is the equivalent
to such a motion, it not only failed to provide HMD with the appropriate briefing for a motion as well as
time to respond, but also failed to follow Local Rule CV-7(h), which requires before any
“discovery-related motion” a conference “between the lead attorney and any local counsel for the movant
and the lead attorney and any local counsel for the non-movant.” Id. The “conference” CCE references
excluded local counsel for HMD Global and lead counsel for CCE itself.
         9
           CCE also failed to follow Local Rule CV-7, which required HMD Global to provide “a
statement of the issues to be decided by the court” and CCE to provide “a response to the movant’s
statement of issues.” L.R. CV-7(a)(1). HMD Global followed this rule, see Mot. at 2, but CCE did not.
At a minimum, the Court should disregard CCE’s briefing if it does not respond to HMD Global’s
statement of the issues in its surreply.


                                                  – 10 –
Case 2:20-cv-00078-JRG Document 16 Filed 07/02/20 Page 16 of 16 PageID #: 195



                                       Tyler, Texas, 75701
                                       +1 (903) 705-1117
                                       +1 (903) 581-2543 facsimile
                                       ddacus@dacusfirm.com

                                       Matthew S. Warren (California Bar No. 230565)
                                       Jen Kash (California Bar No. 203679)
                                       Patrick Fitch (California Bar No. 321493)
                                       Erika Warren (California Bar No. 295570)
                                       Warren Lex LLP
                                       2261 Market Street, No. 606
                                       San Francisco, California, 94114
                                       +1 (415) 895-2940
                                       +1 (415) 895-2964 facsimile
                                       20-78@cases.warrenlex.com

                                       Attorneys for HMD Global Oy




                                    – 11 –
